Case 8:21-cv-00768-JVS-KES Document 25-9 Filed 06/21/21 Page 1 of 8 Page ID #:270




                   Exhibit A




                                                                        Evangelis Exhibit A
                                                                                      -4-
Case 8:21-cv-00768-JVS-KES Document 25-9 Filed 06/21/21 Page 2 of 8 Page ID #:271

           Case 4:16-cv-03282-DMR Document 37 Filed 09/08/16 Page 1 of 6




  September 8, 2016

  Hon. Donna Ryu
  U.S. District Court, Northern District of California
  Oakland Courthouse, Courtroom 4
  1301 Clay Street
  Oakland, CA 94612

         RE: Gonzalez v. Twitter, et al 4:16-cv-03282

  Your Honor:

          In accordance with the Court’s Standing Order, Item #12 on discovery disputes, the
  parties respectfully submit this joint letter.

           On August 31, 2016, the parties conducted a conference pursuant to Fed. R. Civ. P. 26(f).
  This letter addresses two issues on which the parties did not agree during that conference. First,
  Plaintiff asserts that Defendants failed to comply with the Rule 26(f) requirements to meet and
  confer regarding a discovery plan—a contention with which Defendants disagree. Second,
  Defendants requested that Plaintiff agree to a stay of discovery pending resolution of
  Defendants’ then-forthcoming motion to dismiss, filed on September 2, 2016. Plaintiff’s
  position is that it is unwilling to consider Defendants’ request for a stay absent a discussion on a
  discovery plan as required under Rule 26 and the local rules of the Court. Despite negotiation
  efforts, the parties are at an impasse and therefore submit this statement. The parties are
  scheduled to appear before the Court on September 21, 2016 for the initial Case Management
  Conference. Defendants’ view is that there is no reason why these issues need to be resolved in
  advance of that Conference. 1 Plaintiff disagrees and proffers that the very purpose of meet and
  conferring over discovery is to prepare for the initial Case Management Conference.

                                        Plaintiff’s Statement

          Plaintiff’s position is as follows. Defendants collectively have taken the position that
  their intention to seek dismissal of the case under 47 U.S.C. § 230 stays any obligation to provide
  information concerning document preservation and discoverable information as required under
  F.R.C.P. 26(f) and this court’s procedure for the preparation of case management statements.
  Defendants also take the position that their duty to provide disclosures under F.R.C.P. 26(a)
  should also be stayed. Plaintiff disagrees with this proposition and believe that Defendants are


  1
    As will be discussed in greater detail in the Joint Case Management Statement to be filed on or
  before September 14, 2016, no hearing dates or deadlines have been set by the Court other than
  the September 21, 2016 Case Management Conference and associated deadlines. Defendants
  filed a motion to dismiss Plaintiff’s complaint on September 2, 2016. That motion specified a
  November 10, 2016 hearing on the motion. Concurrently with this joint letter, the parties will be
  filing a joint stipulation to accommodate a request by Plaintiff to extend his time to oppose the
  motion or, in the alternative, file an amended complaint, and the Defendants’ request to adjust
  other deadlines and the hearing date on account of Plaintiff’s requested extension.


                                                   1
                                                                                                 Evangelis Exhibit A
                                                                                                               -5-
Case 8:21-cv-00768-JVS-KES Document 25-9 Filed 06/21/21 Page 3 of 8 Page ID #:272

           Case 4:16-cv-03282-DMR Document 37 Filed 09/08/16 Page 2 of 6




  not entitled to a stay for compliance with the initial disclosures and 26(f) meet and confer
  requirements.

          Your Honor ordered that the parties meet and confer by August 31, 2016 on initial
  disclosures, early settlement, ADR process selection, and discovery plan. As ordered, on August
  31, 2016 the parties met and conferred and concluded that ADR is unlikely to be of assistance in
  this case and there was little prospect of an early settlement. As to initial disclosures and a
  discovery plan, no meaningful meet and confer took place. On the topic of document
  preservation, Defendants stated that they knew their obligations and were doing what they were
  required to do, but would not provide any details concerning preservation efforts and thus no
  meaningful exchange took place. As with preservation, Defendants further refuse to discuss
  anything concerning discovery or initial disclosures. Defendants position was that §230 freed
  them from the burden of meeting any obligations imposed by the Court on case management
  meet and confers with respect to preservation and discovery.

          It is Plaintiff’s position that irrespective of any defenses which might be raised by
  Defendants, the Court is clear in that there is an expectation to comply with rules associated with
  case management. This would include initial Rule 26 disclosures, and engaging in a meaningful
  meet and confer on preservation and discovery. As Plaintiffs understand Defendants’ position,
  they claim that since they will win their motion to dismiss, they do not need to comply with the
  Court’s order and the local rules on meeting and conferring on preservation and production of
  discovery. Such a position could be taken by every defendant in every case. If it was the
  intention of the Court to stay all case management obligations while there was a motion to
  dismiss pending, then the Court could have written that into the rules. If Defendants wanted a
  stay of the Court ordered requirements, they had more than ample opportunity to move the Court
  for such relief. Even after the meet and confer took place, Defendants have failed to move this
  Court for relief. This is fundamentally unfair and the Court should look unfavorably on this
  inexcusable delay.

           In addition, Plaintiff objects to Defendants effectively turning this joint letter into a
  motion for stay of discovery. While the Court is clear that discovery disputes should be filed as
  a letter, Plaintiffs believe that this was not intended to supplant all motions in any way
  concerning discovery. Therefore, Plaintiffs respectfully request that this court require
  Defendants to file a formal motion seeking a stay of discovery to which Plaintiff should be
  entitled to respond. Nevertheless, despite Defendants’ request for a stay of discovery,
  Defendants have offered no basis as to why that should also include a stay of case management
  meet and confer requirements.

                                       Defendants’ Statement

         Defendants strongly disagree with Plaintiff’s assertion that Defendants failed to comply
  with the requirements under Rule 26(f) and this Court’s standing order to meet and confer
  concerning the prescribed case management topics, including document preservation and
  discovery. In fact, as indicated above, the parties timely held the required Rule 26(f) conference
  on August 31, 2016. Counsel for each of the three Defendants participated in the conference,
  and the parties discussed, one by one, each of the required items set forth in Rule 26(f) and this
  Court’s case management standing order. The conference specifically included discussions of


                                                   2
                                                                                                 Evangelis Exhibit A
                                                                                                               -6-
Case 8:21-cv-00768-JVS-KES Document 25-9 Filed 06/21/21 Page 4 of 8 Page ID #:273

          Case 4:16-cv-03282-DMR Document 37 Filed 09/08/16 Page 3 of 6




 both initial disclosures and preservation. Regarding initial disclosures, Defendants did (and will
 shortly do) exactly what Rule 26 allows: They objected “during the conference that initial
 disclosures are not appropriate in this action and [will] state[] the objection in the proposed
 discovery plan” (to be filed by September 14, 2016). Fed. R. Civ. P. 26(a)(1)(C). As to
 preservation, counsel for each Defendant represented to counsel for Plaintiff that their client had
 taken all necessary steps to ensure preservation of potentially relevant documents. Finally,
 Defendants requested that Plaintiff agree to a stay of discovery pending resolution of
 Defendants’ motion to dismiss and advised Plaintiff that, absent such an agreement, they would
 ask this Court to enter such a stay. These steps are precisely what Rule 26 requires and allows.
 The fact that Defendants believe, for the reasons discussed below, that it is appropriate to stay
 discovery pending resolution of their motion to dismiss does not mean, as Plaintiff suggests, that
 Defendants failed to engage in the Rule 26(f) process.

         Following up on the Rule 26 discussion, Defendants hereby respectfully request that the
 Court enter a stay of discovery pending the outcome of Defendants’ motion to dismiss. Such a
 stay is necessary to vindicate the immunity provided by 47 U.S.C. § 230 (“Section 230”), on
 which the motion is largely based. As set forth more fully in Defendants’ motion (Dkt. No. 36),
 Section 230 broadly immunizes providers of interactive computer services (such as Defendants)
 from liability for content provided by third parties and, Defendants argue, bars the present action.
 Courts have repeatedly held that Section 230 affords such providers with protection not only
 from liability, but also from the burdens of litigating claims that fall within the scope of the
 immunity. Consistent with this principle, it is commonplace for Defendants seeking dismissal of
 lawsuits based on Section 230 immunity to request, and courts to grant, stays of discovery
 pending resolution of the immunity issue.

          Judge Orrick recently granted exactly such a stay in a very similar lawsuit against
 Defendant Twitter involving analogous claims under the federal Terrorism Civil Remedy
 provision (18 U.S.C. § 2333) and the same Section 230 defense. See Fields v. Twitter, Inc., No.
 3:16-CV-00213-WHO, Dkt. No. 28 (N.D. Cal. Apr. 7, 2016). 2 Plaintiff offers no reason why
 this litigation—based on a Complaint that was largely cut-and-pasted from Fields—should be
 treated any differently.

         The Ninth Circuit has instructed courts to “keep firmly in mind that [Section 230] is an
 immunity statute”—and it is one that protects entities like Twitter, Google, and Facebook “not
 merely from ultimate liability, but from having to fight costly and protracted legal battles.” Fair
 Hous. Council v. Roommates.com, 521 F.3d 1157, 1174-1175 (9th Cir. 2008) (en banc); see also
 Jones v. Dirty World Entm’t Recordings, 755 F.3d 398, 417 (6th Cir. 2014) (Section 230 “is an
 immunity from suit rather than a mere defense to liability”); Nemet Chevrolet v.
 Consumeraffairs.com, 591 F.3d 250, 254 (4th Cir. 2009) (same). As the Supreme Court made
 clear in discussing an analogous immunity, “[u]ntil this threshold immunity question is resolved,
 discovery should not be allowed.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)

        Needlessly subjecting Defendants in this action to the burdens of litigation, including
 2
  Defendants have not attached unpublished orders to this letter, given the instruction in this
 Court’s standing order that “[n]o other exhibits shall be submitted without prior court approval,”
 but Defendants will submit those orders if the Court requests them.


                                                  3
                                                                                                Evangelis Exhibit A
                                                                                                              -7-
Case 8:21-cv-00768-JVS-KES Document 25-9 Filed 06/21/21 Page 5 of 8 Page ID #:274

           Case 4:16-cv-03282-DMR Document 37 Filed 09/08/16 Page 4 of 6




  discovery, would defeat the important policies advanced by Section 230 immunity—namely,
  Congress’s goals of preserving “unfettered … free speech on the Internet” and encouraging
  Internet service providers to self-police their platforms for unlawful and offensive content.
  Batzel v. Smith, 333 F.3d 1018, 1027-1028 (9th Cir. 2003); see also Jones, 755 F.3d at 417
  (Section 230 immunity should attach at earliest possible point in litigation “[g]iven the role
  [Section 230] plays in an open and robust internet by preventing the speech-chilling threat of the
  heckler’s veto”); Ben Ezra, Weinstein, & Co. v. Am. Online, 1998 WL 896459, at *2 (D.N.M.
  July 16, 1998) (“Congressional policy considerations” in Section 230, like those in 42 U.S.C. §
  1983 context, require “immunity from the burdens of litigation”). Whenever Section 230’s
  broad protections apply, the statute “‘precludes courts from entertaining’” the plaintiff’s claim.
  Zeran v. Am. Online, 129 F.3d 327, 330 (4th Cir. 1997); accord Green v. Am. Online (AOL), 318
  F.3d 465, 471 (3d Cir. 2003) (Section 230 “bars ‘lawsuits seeking to hold a service provider
  liable for its exercise of a publisher’s traditional editorial functions’”).

          For these reasons, courts routinely stay discovery pending the resolution of a dispositive
  motion under Section 230. See, e.g., Universal Commc’n Sys. v. Lycos, Inc., 478 F.3d 413, 425
  (1st Cir. 2007) (affirming stay of all discovery); Noah v. AOL Time Warner, Inc., No. 02-CV-
  1316 (E.D. Va. May 7, 2003), Dkt. No. 31 (minute order staying all discovery); Ben Ezra,
  Weinstein, & Co. v. Am. Online, No. 97-485 (D.N.M. Feb. 3, 1999) (unpublished order denying
  discovery beyond that necessary to determine whether allegedly harmful content originated with
  third party rather than AOL; reasoning that Section 230 “affords interactive service providers” a
  “congressionally mandated special immunity” that “free[s]” online service providers “from the
  burdens of discovery”), aff’d 206 F.3d 980, 987 (10th Cir. 2000); Blumenthal v. Drudge, No. 97-
  CV-01968 (D.D.C. Nov. 28, 1997), Dkt. No. 17 (minute order staying all discovery). Judge
  Orrick followed suit in Fields, “agree[ing] with defendant [Twitter] that a discovery stay is
  appropriate for the time being,” while the Court resolved Twitter’s motion to dismiss. See
  Fields, No. 3:16-CV-00213-WHO, Dkt. No. 28. 3

           Even beyond these considerations, this Court always has “broad discretion to stay
  discovery pending the resolution of a potentially dispositive motion, including a motion to
  dismiss.” In re Netflix Antitrust Litig., 506 F. Supp. 2d 308, 321 (N.D. Cal. 2007). A stay is
  appropriate when, as here, a pending motion “is potentially dispositive of the entire case” and
  “can be decided absent discovery.” Gibbs v. Carson, 2014 WL 172187, at *3 (N.D. Cal. Jan. 15,
  2014). Because both of Defendants’ grounds for dismissal—Section 230 immunity and failure to
  state a claim under 18 U.S.C. § 2333(a)—satisfy these requirements, the “‘sounder practice’” is
  to resolve Defendants’ motion to dismiss “‘before forcing the parties to undergo the expense of
  discovery,’” Clancy v. The Bromley Tea Co., 308 F.R.D. 564, 568 (N.D. Cal. 2013) (quoting
  Rutman Wine v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987)).

          Finally, Plaintiff is mistaken that Defendants violate this Court’s instructions by raising
  the issue of a discovery stay in this letter, rather than in a formal motion to stay discovery. The
  Court’s standing order (item #12) instructs that “[t]he parties shall not file formal discovery
  motions” but shall instead “file a joint letter” of five pages or less presenting the parties’

  3
   Judge Orrick granted Twitter’s underlying motion to dismiss on August 10, 2016. See Fields,
  2016 WL 4205687.


                                                   4
                                                                                                 Evangelis Exhibit A
                                                                                                               -8-
Case 8:21-cv-00768-JVS-KES Document 25-9 Filed 06/21/21 Page 6 of 8 Page ID #:275

           Case 4:16-cv-03282-DMR Document 37 Filed 09/08/16 Page 5 of 6




  discovery dispute. This is exactly the process the Defendants have followed here. It also is
  exactly the process that Defendant Twitter (and plaintiffs) followed in Fields, and Judge Orrick
  granted the requested stay without further briefing. See Fields, No. 3:16-CV-00213-WHO, Dkt.
  Nos. 26, 28. Plaintiff’s request for an order requiring Defendants to file a formal stay motion is
  inconsistent with this Court’s desire “to respond to discovery disputes in a flexible, cost-effective
  and efficient manner.” Standing Order, Item #12.

          For these reasons, Defendants respectfully request that the Court enter an order, along the
  lines of the order entered in Fields, pending the outcome of Defendants’ motion to dismiss.

  Respectfully submitted,

         /s/ Keith Altman                                      /s/ Seth P. Waxman
  KEITH ALTMAN (CA SBN 257309)                         SETH P. WAXMAN (pro hac vice)
  kaltman@lawampmmt.com                                seth.waxman@wilmerhale.com
  SOLOMON RADNER (pro hac vice)                        PATRICK J. CAROME (pro hac vice)
  sradner@1800lawfirm.com                              patrick.carome@wilmerhale.com
  26700 Lahser Road, Suite 401                         ARI HOLTZBLATT (pro hac vice)
  Southfield, MI 48033                                 ari.holtzblatt@wilmerhale.com
  Telephone: (516) 456-5885                            WILMER CUTLER PICKERING
                                                         HALE AND DORR LLP
  ARI KRESCH (pro hace vice)                           1875 Pennsylvania Avenue, NW
  akresch@1800lawfirm.com                              Washington, D.C. 20006
  26700 Lahser Road, Suite 400                         Telephone: (202) 663-6800
  Southfield, MI 48033                                 Facsimile: (202) 663-6363
  Telephone: (248) 291-9712
                                                       MARK D. FLANAGAN (CA SBN 130303)
  Attorneys for Plaintiff                              mark.flanagan@wilmerhale.com
                                                       WILMER CUTLER PICKERING
         /s/ David H. Kramer                             HALE AND DORR LLP
  DAVID H. KRAMER (CA SBN 168452)                      950 Page Mill Road
  dkramer@wsgr.com                                     Palo Alto, California 94304
  LAUREN GALLO WHITE (CA SBN 309075)                   Telephone: (650) 858-6000
  lwhite@wsgr.com                                      Facsimile: (650) 858-6100
  WILSON SONSINI
    GOODRICH & ROSATI, P.C.                            Attorneys for Defendant
  650 Page Mill Road                                   TWITTER, INC.
  Palo Alto, California 94304
  Telephone:     (650) 493-9300                                 /s/ Kristin A. Linsley
  Facsimile:     (650) 565-5100                        KRISTIN A. LINSLEY (CA SBN 154148)
                                                       kristin.linsley@mto.com
  BRIAN M. WILLEN (pro hac vice)                       ROSEMARIE T. RING (CA SBN 220769)
  bwillen@wsgr.com                                     rose.ring@mto.com
  WILSON SONSINI                                       ANDREW RUBENSTEIN (CA SBN 295116)
   GOODRICH & ROSATI, P.C.                             andrew.rubenstein@mto.com
  1301 Avenue of the Americas                          MUNGER TOLLES & OLSON LLP
  New York, NY 10019                                   560 Mission Street
  Telephone: (212) 999-5800                            San Francisco, CA 94105
                                                       Telephone: (415) 512-4000
  Attorneys for Defendant                              Facsimile:       (415) 512-4077
  GOOGLE INC.                                          Attorneys for Defendant
                                                       FACEBOOK, INC.


                                                   5
                                                                                                 Evangelis Exhibit A
                                                                                                               -9-
Case 8:21-cv-00768-JVS-KES Document 25-9 Filed 06/21/21 Page 7 of 8 Page ID #:276

           Case 4:16-cv-03282-DMR Document 37 Filed 09/08/16 Page 6 of 6




                                   ATTORNEY ATTESTATION

           I, Ari Holtzblatt, am the ECF User whose ID and password are being used to file this
  Notice of Motion, Motion, and Memorandum. In compliance with N.D. Cal. Civil L.R. 5-
  1(i)(3), I hereby attest that concurrence in the filing of the document has been obtained from
  each of the other signatories.

                                               By:    /s/ Ari Holtzblatt
                                                      Ari Holtzblatt



                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 8, 2016, I electronically filed the above document with
  the Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
  registered counsel.

                                               By:    /s/ Ari Holtzblatt
                                                       Ari Holtzblatt




                                                  6
                                                                                               Evangelis Exhibit A
                                                                                                            - 10 -
Case 8:21-cv-00768-JVS-KES Document 25-9 Filed 06/21/21 Page 8 of 8 Page ID #:277

           Case 4:16-cv-03282-DMR Document 47 Filed 09/21/16 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

                           CIVIL CONFERENCE MINUTE ORDER

  Date: 9/21/16                   Time: 2:33-2:59               Judge: DONNA M. RYU
  Case No.: 4:16-cv-03282-DMR     Case Name: Gonzalez v. Twitter, Inc., et al

  For Plaintiff: Keith Altman
  For Defendant Twitter: Ari Holtzblatt
  For Defendant Google: David Kramer
  For Defendant Facebook: Kristin Linsley

  Deputy Clerk: Ivy Lerma Garcia                        FTR: 2:33-2:59


                                         PROCEEDINGS

  Initial Case Management Conference held. Discovery is stayed pending further order.


  COURT SET THE FOLLOWING DATES:

         Hearing on Defendants' Motion to Dismiss: 1/12/2017 at 11:00 a.m.
         Plaintiff's response due by: 10/18/2016
         Defendants' reply due by: 11/7/2016

  If Plaintiff files an Amended Complaint, parties can submit a new proposed briefing schedule re:
  Defendants' Motion to Dismiss.

  Order to be prepared by:
  ( )   Plaintiff               ( )      Defendant             ( )     Court

  cc: Chambers




                                                                                             Evangelis Exhibit A
                                                                                                          - 11 -
